DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the original disclosure failed to disclose which element enables the timing of the lights as described in claims 1-2, 5-8, 10-11, 16-21, 24-30 and 35-38.  It is unclear how said timing is performed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
Regarding claims 1-2, 5-8, 10-11, 16-21, 24-30 and 35-38, the claim language refers to “a timing” of the lights; however, the claim language failed to disclose which element enables said timing of the lights, rendering the language of said claims to be indefinite.  Therefore, it is unclear how said timing is performed.
Claims 3-4, 9, 12-15, 22-23, 31-34 fall with parent claim.

Allowable Subject Matter
Claims 1-38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Regarding claim 1, Miyazaki (US Pub. No. 2015/0286119 A1) discloses an illumination system (see light source unit illustrated in Figure 4) configured to provide an illumination beam (clearly illustrated in Figure 4), wherein the illumination system comprises: a first blue light source (Figure 4, element 31), a second blue light source (Figure 4, element 39), an optical path switching element (Figure 4, element 43), a first light splitting element (Figure 4, element 32), a phosphor wheel (Figure 6A, element 432), and a light homogenizing element (Figure 4, element 38), wherein the first blue light source (Figure 4, element 31) is configured to emit first blue light (Figure 4, element B1); the second blue light source (Figure 4, element 39) is configured to emit second blue light (Figure 4, element B2); the optical path switching element (Figure 4, element 43) and the first light splitting element (Figure 4, element 32) are disposed on a transmission path of the first blue light (Figure 4, element B1), the first light splitting element (Figure 4, element 32) is disposed between the first blue light source (Figure 4, element 31) and the light homogenizing element (Figure 4, element 38), and the optical path switching element (Figure 4, element 43) is disposed between the first blue light source (Figure 4, element 31) and the first light splitting element (Figure 4, element 32); the phosphor wheel (Figure 6A, element 432) is disposed on a transmission path of the second blue light (Figure 4, element (Figure 6A, element B2).  However, Miyazaki and the prior art of record neither shows nor suggests an illumination system wherein at a timing for blue light, the first blue light source is turned on, the second blue light source is not turned on, and the first blue light is sequentially transmitted to the optical path switching element and the first light splitting element and penetrates the light homogenizing element, so that the illumination system outputs blue light of the illumination beam; at a timing for green light, the first blue light source and the second blue light source are turned on simultaneously, the first blue light is sequentially transmitted to the optical path switching element, the first light splitting element, and the phosphor wheel, the first blue light is converted into first green light via the phosphor wheel, is transmitted to the first light splitting element, and penetrates the light homogenizing element, and simultaneously the second blue light is sequentially transmitted to the first light splitting element and the phosphor wheel, is converted into second green light via the phosphor wheel, is transmitted to the first light splitting element, and penetrates the light homogenizing element, so that the illumination system outputs green light of the illumination beam, wherein the green light comprises the first green light and the second green light.
b. 	Regarding claim 20, Miyazaki (US Pub. No. 2015/0286119 A1) discloses a projection device (Figure 1, element 10), comprising: an illumination system (Figure 1, element 15), a light valve (Figure 1, element 14), and a projection lens (Figure 1, element 17), wherein the illumination system (Figure 1, element 15) is configured to provide an illumination beam (clearly illustrated in Figure 1), the light valve (Figure 1, element 14) is disposed on a transmission path of the illumination beam and configured to convert the illumination beam into an image beam (page 2, paragraph 0029, lines 1-4), and the projection lens (Figure 1, element 17) is disposed on a transmission path of the image beam and configured to project the image beam out of the projection device (Figure 1, element 10); an illumination system (see light source unit illustrated in Figure 4) configured to provide an illumination beam (clearly illustrated in Figure 4), wherein the illumination system comprises: a first blue light source (Figure 4, element 31), a second blue light source (Figure 4, element 39), an optical path switching element (Figure 4, element 43), a first light splitting element (Figure 4, element 32), a phosphor wheel (Figure 6A, element 432), and a light homogenizing element (Figure 4, element 38), wherein the first blue light source (Figure 4, element 31) is configured to emit first blue light (Figure 4, element B1); the second blue light source (Figure 4, element 39) is configured to emit second blue light (Figure 4, element B2); the optical path switching element (Figure 4, element 43) and the first light splitting element (Figure 4, element 32) are disposed on a transmission path of the first blue light (Figure 4, element B1), the first light splitting element (Figure 4, element 32) is disposed between the first blue light source (Figure 4, element 31) and the light homogenizing element (Figure 4, element 38), and the optical path switching element (Figure 4, element 43) is disposed between the first blue light source (Figure 4, element 31) and the first light splitting element (Figure 4, element 32); the phosphor wheel (Figure 6A, element 432) is disposed on a transmission path of the second blue light (Figure 4, element (Figure 6A, element B2).  However, Miyazaki and the prior art of record neither shows nor suggests a projection device wherein at a timing for blue light, the first blue light source is turned on, the second blue light source is not turned on, and the first blue light is sequentially transmitted to the optical path switching element and the first light splitting element and penetrates the light homogenizing element, so that the illumination system outputs blue light of the illumination beam; at a timing for green light, the first blue light source and the second blue light source are turned on simultaneously, the first blue light is sequentially transmitted to the optical path switching element, the first light splitting element, and the phosphor wheel, and the first blue light is converted into first green light via the phosphor wheel, is transmitted to the first light splitting element, and penetrates the light homogenizing element, and simultaneously the second blue light is sequentially transmitted to the first light splitting element and the phosphor wheel, is converted into second green light via the phosphor wheel, is transmitted to the first light splitting element, and penetrates the light homogenizing element, so that the illumination system outputs green light of the illumination beam, wherein the green light comprises the first green light and the second green light.
c. 	Regarding claims 2-19 and 21-38, the claims are allowable based on their dependence from allowable claims 1 and 20 (respectively).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US Pub. No. 2021/0247677 A1) discloses an illumination system, including a first light source for providing a first beam; a second light source for providing a second beam; a wavelength conversion element having a reflection region and a conversion region, wherein the reflection region is for reflecting the first beam and the conversion region is for converting the first beam into a third beam; a first light splitting element for allowing the second beam to pass; a second light splitting element for reflecting the first beam penetrated by the first light splitting element and allowing the second beam to pass, wherein the first light splitting element is disposed between the wavelength conversion element and the second light splitting element; and a light homogenizing element for receiving the first beam, the second beam, and the third beam, and generating an illumination beam, is provided. A projection apparatus including the illumination system is also provided.
Pan (US Pub. No. 2019/0346752 A1) teaches an illumination system including a blue light source, an excitation light source, a first light splitting element and a wavelength conversion element. The blue light source provides a blue light beam. The excitation light source provides an excitation light beam. The first light splitting element and the wavelength conversion element are disposed on transmission paths of the blue light beam and the excitation light beam. The wavelength conversion element includes a diffusion region and a wavelength conversion region. In a first timing period, the excitation light beam passing through the first light splitting element is transmitted to the wavelength conversion region to be converted into an excited light beam. In a second timing period, the blue light beam passing through the diffusion region is transmitted to the first light splitting element. The excited light beam includes a first red light beam and a green light beam.
Wang et al. (US Pub. No. 2017/0315430 A1) shows an illumination system including laser light sources, a color wheel element and light combiners. The laser light sources provide laser lights of different colors. One of the laser light sources is disposed on an optical axis. The color wheel element is disposed on the optical axis and on a transmission path of the laser lights, and adjusts wavelengths of the laser lights. The light combiners are disposed on the optical axis and between the laser light source and the color wheel element. The light combiners are pervious to the laser lights or reflect the laser lights to combine the laser lights on the optical axis. The illumination system uses the laser light sources to provide lights of different colors, and in collaboration with a configuration structure of the optical elements thereof, the laser lights with a wider color gamut are provided.
Oda et al. (US Pub. No. 2013/0094001 A1) discloses a projector, a controller sets a start timing and an end timing of a color transitional period which includes the color switch timing in a center of the color transitional period, and sets one of the start timing and the end timing to coincide with a light source switch timing at which the color of the light emitted by the light source unit switches. A projection drive unit controls the display drive of the display element based on the start timing and the end timing.
Miyazaki (US Pub. No. 2012/0147331 A1) teaches a light source unit including: a first light source which shines excitation light of a predetermined wavelength band; an optical path switching device which switches in a time-sharing fashion the light shone from the first light source into first light which is shone in a first direction and second light which is shone in a second direction; a light emitting plate on which a luminescent material layer is formed which emits luminescent light of a wavelength band which is different from that of the excitation light when receiving the second light; and a light guiding optical system which guides the first light and the luminescent light to the same optical path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882


10/15/2022